EXHIBIT 10.3

AMENDMENT NO. 1
TO
THE EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 1 (the “Amendment”) is entered into effective as of April 19,
2006, to amend that certain Employment Agreement by and between Richard Barnes
(hereinafter “Executive”) and ZOMAX INCORPORATED, a Minnesota corporation
(“Zomax”) dated August 22, 2005 (the “Agreement”).

1.             Sections 4.3 and 4.4 of the Agreement are modified to read as
follows:

4.3                               Payment Upon Termination of Employment Without
Cause, Termination or  Resignation for Good Reason, Termination or Resignation
Following Change of Control, and Failure to Extend Employment Agreement.

a.                                       If Executive’s employment is terminated
Without Cause, Executive resigns from his employment hereunder for Good Reason,
or Company fails to extend this Agreement at the end of the Initial Term or an
Extension Year, Executive shall be entitled to the Accrued Benefits and to
receive the following:

(i)            Executive shall receive, within thirty (30) days after such
termination, resignation, or end of the Initial Term or an Extension Year
without an extension, a lump sum payment in an amount equal to 1.5 times his
Base Salary in effect on the effective date of such termination or resignation
or as of the end of the Initial Term or Extension Year.  Zomax shall be entitled
to deduct or withhold all taxes and charges which Zomax may be required to
deduct or withhold therefrom.

(ii)           With respect to any outstanding stock options, SARs, restricted
stock awards, performance share awards or other equity-based awards granted to
Executive, all restrictions shall lapse immediately and such awards shall fully
vest, all outstanding options and SARs will become exercisable immediately, and
all performance share objectives shall be deemed to have been met.

(iii)          Executive and his family shall be entitled to continued
participation in hospital and medical plans and programs of Zomax at Zomax’s
expense for a twelve (12) month period following such termination, resignation
or end of Term subject to early termination of participation upon Executive
becoming entitled to comparable benefits on subsequent employment.

(iv)          Executive shall be entitled to payment in full, upon the effective
date of termination, of all unpaid vacation allowances.

b.                                      If Executive is terminated or resigns
from his employment hereunder for any reason within one (1) year after a Change
of Control, Executive shall be entitled to the Accrued Benefits and the
following:

(i)            Executive shall receive within thirty (30) days after such
termination or resignation, a lump sum payment in an amount equal to 1.5 times
his Base Salary in effect on the effective date of such termination or
resignation.  Zomax or its successor shall be entitled to deduct or withhold all
taxes and charges which may be required to be deducted or withheld therefrom.

(ii)           With respect to any outstanding stock options, SARs, restricted
stock awards, performance share awards or other equity-based awards granted to
Executive, all restrictions shall lapse immediately and such awards shall fully
vest, all outstanding options and SARs will become exercisable immediately, and
all performance share objectives shall be deemed to have been met.

(iii)          Executive and his family shall be entitled to continued
participation in hospital and medical plans and programs of Zomax at Zomax’s
expense for a twelve (12) month period following such termination, resignation
or end of Term subject to early termination of participation upon Executive
becoming entitled to comparable benefits on subsequent employment.

(iv)          Executive shall be entitled to payment in full, upon the effective
date of termination, of all unpaid vacation allowances.


--------------------------------------------------------------------------------




 

c.                                       The date of termination of Executive’s
employment Without Cause shall be ninety (90) days after receipt by Executive of
written notice of termination.  The date of termination or resignation by
Executive for any reason within one (1) year after a Change of Control or
Resignation for Good Reason shall be effective immediately upon receipt by Zomax
of written notice of resignation or the date of receipt by Executive of the
termination notice.  The date of termination of Executive’s employment for
failure to extend his employment shall be the date on which the Initial Term or
Extension Year ends.

d.                                      Anything in the Agreement to the
contrary notwithstanding, if any payment or benefit of any type to or for the
benefit of Executive by Zomax, by any of its affiliates, by any person who
acquires ownership or effective control or ownership of a substantial portion of
Zomax’s assets (within the meaning of Section 280G of the Internal Revenue Code
of 1986, as amended, and the regulations thereunder (the “Code”)) or by any
affiliate of such person, whether paid or payable or distributed or
distributable pursuant to the terms of the Agreement or otherwise (the
“Payments”), would, but for this sentence, be subject to the excise tax imposed
by Section 4999 of the Code or any interest or penalties with respect to such
excise tax (such excise tax, together with any such interest or penalties, are
collectively referred to as the “Excise Tax”), then such Payment(s) shall be
equal to the Greater Amount.  The “Greater Amount” shall be either (1) the
largest portion of the Payment(s) that would result in no portion of the
Payment(s) being subject to the Excise Tax or (2) the Payment(s) in full,
whichever amount after taking into account all applicable federal, state and
local taxes and the Excise Tax (all computed at the highest applicable marginal
rate), results in the Executive’s receipt, on an after-tax basis, of the
greatest amount of the Payment(s).  If a reduction in payments or benefits is
necessary so that the Payment(s) equals the Greater Amount, reduction shall
occur in the following order unless Executive elects in writing a different
order:  reduction of cash payments; reduction of non-cash payments.

4.4.         Termination of Employment by Disability or Death.

a.                                       In the event of termination of
Executive’s employment pursuant to Section 4.1(b) or 4.1(c), the Executive
and/or his family (or Executive’s estate, as the case may be), shall be entitled
to receive from Zomax the following:

(i)            Executive shall receive, within thirty (30) days after such
termination, resignation, or end of the Initial Term or Extension Year without
an extension, a lump sum payment in an amount equal to 1.5 times his Base Salary
in effect on the effective date of such termination or resignation or as of the
end of the Initial Term or Extension Year.  Zomax shall be entitled to deduct or
withhold all taxes and charges which Zomax may be required to deduct or withhold
therefrom.

(ii)           With respect to any outstanding stock options, SARS, restricted
stock awards, performance share awards or other equity-based awards granted to
Executive, all restrictions shall lapse immediately and such awards shall fully
vest, all outstanding options and SARS will become exercisable immediately, and
all performance share objectives shall be deemed to have been met.

(iii)          Executive and/or his family shall be entitled to continue
participation in hospital and medical plans and programs of Zomax at Zomax’s
expense for an eighteen (18) month period.  Thereafter, Zomax shall pay to
Executive and/or his family the sum of $6,000 per year to be prorated for a
partial year, during the period of disability or, if later, until Executive
reaches age 62 or would have reached age 62 if he had survived; provided, that
the first payment shall be payable on the day following the expiration of such
eighteen (18) month period and any subsequent payments shall be payable on each
anniversary of such day.

(iv)          Executive (or, in the event of his death, Executive’s estate or
his designated beneficiary) shall be entitled to receive benefits under any
other Company plan or program (to the extent Executive is vested) in accordance
with the terms of such plan or program.  Should Executive’s employment terminate
pursuant to Section 4.1(c), he shall be entitled to continued contributions
under Zomax’s qualified profit sharing plan 401(k) to the extent permitted in
said Plan.

(v)           Executive shall be entitled to payment in full, upon the effective
date of termination, of all unpaid vacation allowances.

b.                                      The date of termination of Executive’s
employment under the circumstances described in this Section 4.4 shall be the
date Executive’s employment is terminated pursuant to Section 4.1(c) or the date
of Executive’s death, as the case may be.


--------------------------------------------------------------------------------




2.             Except as expressly set forth in this Amendment, all other terms
and conditions set forth in the Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the day
and year set forth above.

ZOMAX INCORPORATED:

EXECUTIVE:

 

 

 

 

 

 

By:

/s/ Anthony Angelini

 

/s/ Richard Barnes

 

Its:

Chief Executive Officer

 

Richard Barnes

 

 


--------------------------------------------------------------------------------